                                                                                   E-FILED
                                                     Wednesday, 13 March, 2019 02:13:51 PM
                                                              Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

MELISSA A. ARNOLD,                  )
                                    )
            Plaintiff,              )
                                    )
      v.                            )     No. 17-cv-3248
                                    )
NANCY A. BERRYHILL,                 )
Acting Commissioner of              )
Social Security,                    )
                                    )
            Defendant.              )

                                  OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Melissa A. Arnold appeals from the denial of her application

for Social Security Disability Insurance Benefits (DIB) under Title II and

Supplemental Security Income (SSI) under Title XVI of the Social Security

Act (collectively Disability Benefits). 42 U.S.C. §§ 416(i), 423, 1381a and

1382c. This appeal is brought pursuant to 42 U.S.C. §§ 405(g) and

1383(c). Arnold filed a Brief in Support of Motion for Summary Judgment

(d/e 16) (Brief). The Defendant Commissioner filed a Motion for Summary

Affirmance (d/e 19). The parties have consented to proceed before this

Court. Consent to the Exercise of Jurisdiction by a United States

Magistrate Judge and Reference Order entered March 14, 2018 (d/e 13).



                                Page 1 of 44
For the reasons set forth below, the decision of the Defendant

Commissioner is AFFIRMED.

                                 STATEMENT OF FACTS

       Arnold was born on December 19, 1962. She graduated from high

school. She last worked in September 2013. Arnold suffers from diabetes

mellitus, asthma, chronic intermittent diarrhea, degenerative disc disease

status post spinal surgery, lumbar scoliosis, osteoarthritis, obesity,

depression, personality disorder, and anxiety disorder. R. 18, 20-21, 106,

967, 1006. Arnold filed for her applications for Disability Benefits on

December 27 and 30, 2013. She alleged that she became disabled on

December 26, 2013.1

       On June 14, 2013, Arnold went to Transitions of Western Illinois

(Transitions) for a mental health assessment. R. 580-92. The record

indicates that she went to Transitions because she had been convicted of a

felony and was required to do so as a mandatory condition of a 24-month

term of probation. R. 629. At that time, Arnold had a depressed affect with

feelings of worthlessness. Arnold’s speech and concentration were normal,

and her thought process was circumstantial. R. 588. Arnold was


1
 Arnold previously applied for Disability Benefits on September 9, 2008. She alleged she became
disabled on May 30, 3008. An evidentiary hearing was held on July 29, 2010. R. 39-101. On January 12,
2011, an Administrative Law Judge determined that she was not disabled. R. 148-57. The record does
not indicate the outcome of any appeals.
                                          Page 2 of 44
diagnosed with major depressive disorder and personality disorder not

otherwise specified.2 R. 589-90. Thereafter, Arnold received regular

mental health counseling and treatment at Transitions through at least the

spring of 2016. See R. 571-625, 676-722, 1127-65.

        On August 27, 2013, Arnold had an MRI of her left knee and x-rays of

both knees. She reported constant pain in her knees. She said she rolled

her knee three years earlier. The MRI showed advanced tricompartment

osteoarthritis with deep cartilage loss, subchondral bone changes and

multiple osteochondral loose bodies; and knee joint effusion and synovitis.

R. R. 530. The x-rays showed osteoarthritis in both knees, with the left

greater than the right, and bilateral joint effusions, greater in the left than

the right. R. 531.

        On September 13, 2013, Arnold saw her counselor at Transitions. R.

608-11. Arnold was doing well, stable, and had no complaints. R. 608.

Her mental status examination was normal. The counselor found that her




2
 Arnold was assigned a Global Assessment of Functioning (GAF) score of 49. A GAF score is an
assessment of the overall level of functioning of an individual. A GAF score of 41 to 50 indicates serious
symptoms or serious functional limitations. American Psychiatric Association, Diagnostic and Statistical
Manual of Mental Disorders (4th ed. text rev. 2000) (DSM-IV-TR), at 34. The American Psychiatric
Association no longer recommends the use of GAF scores. American Psychiatric Association, Diagnostic
and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-5), at 16. The ALJ did gave little weight to
GAF scores in her decision. R. 29. Arnold does not challenge this aspect of the ALJ’s decision. The
Court, therefore, will not otherwise include GAF scores in this Statement of Facts.
                                            Page 3 of 44
major depressive disorder and personality disorder were stable. R. 609.

The counselor said to continue current medications. R. 610.

      On September 26, 2013, Arnold went to the Community Outreach

Clinic operated by Blessing Hospital in Quincy, Illinois. She saw nurse

practitioner Julie Barry, CNP. Arnold went to the clinic for a preoperative

clearance check before left knee arthroscopy with debridement. Arnold

weighed 232 pounds. She was alert and oriented. She had no joint

edema, full range of motion in all extremities. She reported discomfort in

her right shoulder with full range of motion. She had equal strength in all

extremities. R. 550.

      On November 15, 2013, Dr. George Crickard III, M.D., performed a

left knee arthroscopy with partial medical meniscectomy to treat a left

medial meniscal tear. Dr. Crickard performed the surgery on an outpatient

basis. Dr. Crickard noted that “no untoward findings were seen: during the

surgery,” but also noted that the knee had other arthritic changes that

existed in the knee. R. 520.

      On December 11, 2013, Arnold saw nurse practitioner Barry for one-

month follow-up after left knee arthroscopy. R. 554. Arnold reported that

her knee was better after the surgery. Arnold said “there was still a pop in

it at times.” Arnold reported increased pain and decreased range of motion

                                Page 4 of 44
in her right shoulder. She said she had less edema in her ankles. She

stated that she had some pain and cramping in her back. On examination,

Arnold had pain with range of motion in her right shoulder, but no pain on

palpation. Arnold was post-operative physical therapy for her left knee.

Barry added therapy for her shoulder to the therapy order. R. 554.

     On December 19 2013, Arnold saw her counselor at Transitions. R.

604-07. Arnold was doing well, stable, and had no complaints. R. 604.

Her mental status examination was normal. The counselor found that her

major depressive disorder and personality disorder were stable. R. 605.

The counselor said to continue current medications. R. 606.

     On January 6, 2014, Arnold saw a physical therapist for her joint pain

in her shoulder and left knee. R. 1656-58. Arnold told the therapist that

she was doing better until she got sore from delivering newspapers. The

therapist noted, “Disposition: was doing well until started walking through

snow delivering papers.” R. 1656. The therapist noted that Arnold

generally had strength in her shoulders and lower extremities ranging from

-4/5 to 4/5. R. 1656-57.

     On January 14, 2014, Arnold saw a physical therapist. R. 1666-68.

Arnold rated her shoulder pain at 7 out of 10, and her knee pain at 5 out of

10. Arnold said that climbing stairs “0-10 minutes” and walking “0-10

                                Page 5 of 44
minutes” were factors that aggravated her pain. Arnold said that she was

“Doing well today” and was “sore from walking a lot yesterday.” R. 1666.

On examination, Arnold had an abnormal, stiff knee gait, moderate. Her

left knee was “hypermobile.” Her lower bilateral extremity muscle strength

was 4/5 in except for -4/5 in her knee extensions. R. 1666-67. The

therapist guided Arnold through a set of exercises. Arnold tolerated the

therapy with minimal complaints of pain and difficulty. R. 1668.

      On January 28, 2014, Arnold saw physician’s assistant Steven

Dement, P.A., for a corticosteroid injection in her knee. Arnold reported

she had aching in her knee, but was still participating in physical therapy

and performing her exercise program. She rated the pain in her knee at 7

out of 10 and said the pain was intermittent. Dement gave her the

injection. R. 476-77.

      On February 6, 2014, Arnold went to Blessing Hospital emergency

room. She reported that two days earlier she slipped and fell on ice while

delivering newspapers. Since then, she had nausea and lower back pain.

She said her pain was moderate. R. 518. X-rays of her lumbar spine

showed spondylolisthesis at L4 on L5 without obvious spondylotic defect,

moderate progressive degenerative narrowing at that level; mild narrowing

at L5-S1 that was stable, and marginal osteophytic spurring at the L1-2

                                Page 6 of 44
level that was stable. There were also stable degenerative changes in the

sacroiliac joints. R. 538. A head CT scan showed no acute intracranial

abnormality and no evidence of a skull fracture. R. 539. Arnold’s condition

improved and she was released from the emergency room. R. 519.

     In February 2014, Arnold completed a Function Report—Adult form.

R. 366-73. Arnold stated that she could not work because she had

problems standing, sitting, and walking; she could not lift more than 10

pounds; she had problems gripping with her right hand; she had a short

attention span; and “sometimes my other personality comeout (sic).” R.

366. Arnold said that in a typical day, she got up, dressed, ate breakfast,

talked to her mother, and ate lunch. She said after lunch she spent time

with a friend two to three times a week or else she took short walks or read.

She made supper and watched television in the evening. R. 367.

     Arnold said she slept four to five hours a night. She said her pain

interfered with her sleep. Arnold said she made all her meals from scratch

because she was allergic to chemicals in prepared foods. She stated that

she took two to three hours to cook each day, with breaks. Cooking took

longer, according to Arnold, because of her limited ability to stand. Arnold

did dusting, vacuuming, and dishes. She said she pulled weeds in her

yard. She said she sometimes needed encouragement to do these tasks

                                Page 7 of 44
“sometime when my body is really hurting or to remember to do it.” R. 368.

She said she did not do some housework and yardwork because she had

trouble bending due to pain.

     Arnold stated that she went outside every day except when she was

sick or the weather was bad. She did not drive because she did not have a

driver’s license. She took public transportation. She shopped for medicine

and shopped for groceries two to three times a month. R. 369. She

regularly went to church. R. 370.

     Arnold said she read books and magazines daily, watched television

daily, and worked puzzles when she could find one. She had problems

sitting still which made it hard to concentrate and did not go out “as much

as she should” due to her impairments. R. 269-70.

     Arnold said that she could lift 10 pounds and walk three blocks. She

said her back became tight after standing for 20 minutes. She could not

squat, and she hurt when bending or kneeling. She also said she had

weakness in her right hand. R. 371. Arnold said she could follow written

and spoken instructions, and authority figures made her nervous but she

got along with them. She said she took walks to handle stress and used a

cane when her knees bothered her. R. 372.




                                Page 8 of 44
      On February 27, 2014, Arnold saw her physical therapist for her left

shoulder and left knee. R. 1697-99. Arnold rated her pain currently at 8/10

with activity. Arnold said that currently her right side was sorer than the

left. She said she “[h]ad been on her feet all morning.” On examination,

her lower extremities bilaterally had mild restrictions on flexibility and

muscle strength that ranged from +3/5 to 5/5 depending on the motion.

Arnold’s knee extensions were +4/5 and her knee flexions were 5/5 on the

left and +4/5 on the right. R. 1697. Arnold tolerated the therapy session

with minimal complaints of pain and difficulty. R. 1698.

      On March 13, 2014, Arnold saw state agency psychologist Dr. Frank

Froman, Ed.D., for a mental status examination. R. 627-33. Dr. Froman

had examined Arnold before. R. 627. Dr. Froman assessed chronic mild

major depressive disorder; and mixed personality disorder with borderline,

inadequate, dependent and antisocial traits. Dr. Froman opined that Arnold

“appears able to perform simple one or two step assemblies at a

competitive rate, as long as she is able to sit down. She feels that her

walking is limited to no more than three blocks before she ‘crashes.’” Dr.

Froman opined that Arnold could relate “modestly, but accurately” to

others; and understand oral and written instructions. Dr. Froman stated,




                                 Page 9 of 44
“As long as the job would not be too stressful for her, I believe that she

would be able to function competitively.” R. 630.

      Dr. Froman noted that Arnold told him that she had been convicted of

a felony, and that she had been fired from her last job because of the

felony. Arnold told Dr. Froman that she was serving a 24-month term of

probation with mandatory counseling at Transitions. R. 629.

      On March 18, 2014, Arnold saw her counselor at Transitions. R596-

Arnold was doing well, was stable, with no complaints. R. 596-99. Her

mental status examination was normal. The counselor found that her major

depressive disorder and personality disorders were stable. R. 597. The

counselor said to continue current medications. R. 598.

      On April 19, 2014, Arnold saw state agency physician Dr. Raymond

Leung, M.D., for a consultative examination. R. 636-42. Arnold said that

she had arthritis all over. She had pain from scoliosis in her spine. She

said she had injections in her low back, but they did not work to relieve the

pain. She said that physical therapy did not work and her pain medication

did not work. She indicated that she did not use a cane or walker. Arnold

stated that she could walk three blocks and lift 10-15 pounds. Arnold

stated that she currently helped deliver newspapers. R. 636.




                                Page 10 of 44
      On examination, Arnold was 66 1/8 inches tall and weighed 226

pounds. She was alert and oriented. Her memory was intact and her fund

of knowledge was normal. Arnold walked with a mild limp. She could walk

50 feet unassisted. She could tandem, heel, and toe walk. She could

squat ½ way down and had difficulties hopping on her right leg. Arnold had

decreased range of motion in her knees, cervical spine, and lumbar spine.

Arnold had no muscle atrophy. Arnold’s pinch, arm, and grip strength was

5/5. Her leg strength was 4+/5. Arnold had no difficulty getting on and off

the examination table. She had no edema in her lower extremities. R. 638.

Dr. Leung’s impression was arthritis and minimal scoliosis with decreased

range of motion in her spine and knees. R. 639.

      April 24, 2014, Arnold saw Dr. Maria Espijo, M.D., for a follow up. R.

644-47. Dr. Espijo gave Arnold a transforaminal epidural steroid injection

at L4-L5 in her lumbar spine in March 2014. R. 1019-20. Arnold saw Dr.

Espijo early for her follow up because Arnold complained of persistent

weakness in her lower extremities. Dr. Espijo noted, however, “It is

interesting, however, that she walked 8 blocks to come to the clinic today.”

R. 645. Arnold reported that she had no pain immediately after the

injection, but the pain began to return the next day. Arnold did not report

any numbness. She said that she had more pain and weakness. R. 645.

                               Page 11 of 44
On examination, Arnold had a slightly antalgic gait with complaints of knee

pain. The muscles in the lower extremities were normal except for slight

pain inhibited weakness due to knee pain. Arnold’s sensory nerves were

normal. Dr. Espijo increased Arnold’s muscle relaxants. Dr. Espijo stated

that Arnold’s lower extremity weakness was not radicular, but came from

her pain. Dr. Espijo recommended a referral to a spine surgeon. Arnold

said her primary healthcare provider was looking for a surgeon for her left

knee. R. 64.

      On May 13, 2014, state agency psychologist Dr. Linda Lanier, Ph.D.,

prepared a Psychiatric Review Technique and Mental Residual Functional

Capacity Assessment. R. 167-69; 172-74. Dr. Lanier found that Arnold

suffered from affective disorders (depression) and personality disorders.

Dr. Lanier opined that, due to her mental impairments, Arnold had mild

restrictions on activities of daily living and moderate difficulties in

maintaining concentration, persistence or pace; but no difficulties in social

functioning and no episodes of decompensation. R. 168. Dr. Lanier

opined that Arnold was moderately limited in her ability to complete a

normal workday and workweek without interruption, or to perform at a

consistent pace. Dr. Lanier opined that Arnold’s ability to maintain

sustained concentration may be affected by depression. Dr. Lanier said

                                 Page 12 of 44
that Arnold was moderately limited in her ability to interact with the public,

and moderately limited in her ability to accept instructions and criticism

from supervisors, and in her ability to get along with coworkers. Dr. Lanier

explained that Arnold had a lowered social tolerance due to her mental

impairments. R. 172-73.

      Dr. Lanier concluded:

      [Claimant] has the cognitive ability to remember general work
      procedures, and retains the capacity to understand and
      remember moderately complex instructions.

      She has attention and concentration necessary to persevere at
      and complete those operations for time periods usually
      expected in the work force. She retains the capacity to maintain
      a schedule and be on time. She would need only common
      supervision. She has the pace and endurance necessary to
      fulfill a normal workday and week on a consistent basis, to
      perform at a consistent acceptable rate, and would require only
      common numbers and lengths of rest breaks.

      She has lowered social tolerance due to depression and
      personality disorder but can relate appropriately in socially
      undemanding settings with low stress demands that require
      only brief superficial interactions and with reduced interpersonal
      contact away from the general public.

      She retains the capacity to adapt to simple changes in daily
      routines, and the capacity to be aware of and self -protective of
      common hazards. She retains the capacity to utilize public
      transportation to and from a place of work.

R. 173.




                                Page 13 of 44
      On May 20, 2014, state agency physician Dr. Richard Lee Smith,

M.D., prepared a Physical Residual Function Assessment of Arnold. R.

170-72. Dr. Smith opined that Arnold could lift 20 pounds occasionally and

10 pounds frequently; stand and/or walk six hours in an eight-hour

workday; sit six hours in an eight-hour workday; and frequently climb ramps

or stairs, stoop, kneel, crouch, and crawl; and never climb ladders, ropes,

and scaffolds. Dr. Smith also said that Arnold should avoid concentrated

exposure to extreme cold, heat, humidity, fumes, dusts, odors, gases, and

poor ventilation. R. 170-71.

      On July 23, 2014, Arnold saw orthopedic nurse practitioner Nicollette

Haubrich, ANP, FNP-BC for bilateral knee pain. R. 739-42. Arnold said

she had the pain for three to four years. She said she fell when she

stepped on some acorns. Arnold said the pain was a “constant achy pain

with muscle spasm in the left leg only.” Arnold indicated she had catching

in her left knee a couple of times a day. Arnold said standing, walking,

twisting, squatting, going up and down stairs, and sometimes sitting

aggravated her pain. Arnold said that physical therapy did not work and an

injection in the left knee did not work to relieve the pain. Arnold said that

she walked with a cane since the springtime in 2014. R. 740.




                                Page 14 of 44
      On examination, Arnold’s knees were tender to palpation; the

alignment of the patella in the left knee was lateral; the quadriceps and

hamstring muscles had 5/5 strength bilaterally; the left knee was positive

for valgus stress; and both knees were positive for varus stress and patella

SLR with knee flexion/extension crepitus. R. 741-42. Haubrich diagnosed

bilateral knee pain, greater on left; moderate right and severe left

tricompartmental osteoarthritis; overweight; and borderline diabetic.

Haubrich prescribed a knee brace and recommended alternating heat and

ice on the affected area, to continue home exercises, and to continue her

medication. Arnold wanted to consider a steroid injection in the right knee.

R. 742.

      On September 22, 2014, Arnold saw orthopedic surgeon Dr. Khaled

J. Saleh, M.D., F.A.C.S., for bilateral knee pain. R. 735-36. Arnold said

the left knee bothered her the most. She said she had pain in her left knee

when she walked and when she went up and down stairs. She had

difficulty squatting. Dr. Saleh noted, “She had difficulty walking for her job,

which is helping someone with their paper route.” R. 735. On examination,

Arnold was 67 inches tall, weighed 233.6 pounds, and had a body mass

index (BMI) of 36.66. R. 736. Arnold’s left knee had significant opening of

the medial compartment on valgus stress; significant decrease in range of

                                Page 15 of 44
motion; and her patella crepitus was sometimes painful. Dr. Saleh

assessed bilateral knee arthritis, left greater than right. Dr. Saleh

discussed a total knee replacement, but said that she needed to lose 20

pounds and get her blood sugar under control first. R. 736.

       On November 4, 2014, surgeon Dr. Nitin Kukkar, M.D., performed a

transforaminal lumbar interbody fusion surgery at L4-L5 of Arnold’s lumbar

spine. R. 1031-40. On December 18, 2014, Arnold saw Dr. Kukkar for a

follow up. R. 723-24. Arnold said that she was doing very well. Her back

pain was zero 0 out of 10. She said she had some pain in her left leg and

some “very occasional,” “very mild” spasms. She said she was “very, very

happy with the surgery.” Dr. Kukkar said that her neurological examination

on November 4 was “excellent” and she had 5/5 strength in all muscles. R.

724.

       On December 16, 2014, state agency psychologist Dr. Tyrone

Hollerauer, Psy.D., prepared a Psychiatric Review Technique and Mental

Residual Functional Capacity Assessment. R. 199-201, 206-08. Dr.

Hollerauer said that, due to her mental impairments, Arnold had mild

restrictions on activities of daily living and moderate difficulties in

maintaining social functioning, but, had no difficulties in maintaining

concentration, persistence or pace, and had no episodes of

                                 Page 16 of 44
decompensation. R. 199. Dr. Hollerauer opined that Arnold was

moderately limited in her ability to complete a normal workday and

workweek. Dr. Hollerauer explained that her depression may affect her

ability to maintain sustained concentration. Dr. Hollerauer found that

Arnold was moderately limited in interacting with the public and getting

along with coworkers. R. 208. Dr. Hollerauer restated verbatim Dr.

Lanier’s concluding opinions quoted above. R. 208.

     On December 17, 2014, state agency physician Dr. Charles Wabner,

M.D., prepared two Physical Residual Functional Capacity Assessments,

one Assessment as of the last date that Arnold qualified to receive DIB

benefits September 30, 2014 (Date Last Insured); and a current

Assessment. R. 202-06; see R. 20. Dr. Wabner opined that, as of Arnold’s

Date Last Insured, she could occasionally lift 20 pounds and frequently lift

10 pounds; sit and/or walk six hours in an eight-hour workday; sit six hours

in an eight-hour workday; frequently climb ramps and stairs, stoop, kneel,

crouch, and crawl; never climb ladders, ropes, and scaffolds; and should

avoid concentrated exposure to extreme heat and cold, fumes, odors,

dusts, gases, poor ventilation, and hazards from machinery or heights. R.

202-04. Dr. Wabner opined in his current assessment that, as of

September 30, 2014, Arnold’s residual functional capacity changed from

                               Page 17 of 44
the Date Last Insured only in that she could now only occasionally climb

ramps and stairs, stoop, kneel, crouch, and crawl. R. 205-06. Dr. Wabner

did not indicate in his current assessment whether Arnold should avoid

extreme heat and cold, fumes, odors, dusts, gases, poor ventilation, and

hazards from machinery or heights.

     On December 12, 2014, Arnold saw her counselor at Transitions. R.

676-79. Arnold stated that she was doing all right. Her mental status

examination was normal. R. 677. Arnold denied any symptoms of

depression. She said she was sleeping well. R. 1162.

     On December 19, 2014, Arnold saw Dr. Kukkar for a follow up

examination. R. 723-24. Arnold reported that she was doing “very, very

well.” She rated her pain at 0 out of 10. She said that she some “very

occasional” and “very mild” spasms and pain in her left leg. Arnold said she

was very happy with the surgery. X-rays showed the hardware to be in

good position. R. 723. Arnold’s neurological examination was “excellent”

and she had 5/5 strength in all muscles.

     On December 19, 2014, Arnold also saw her counselor at

Transitions. R. 680-83. Arnold said that she was having some issues with

her knee, but was doing well. The counselor noted that she was stable. R.

680. Arnold’s mental status examination was normal and her major

                               Page 18 of 44
depressive disorder was stable. The counselor recommended continuing

her current medications. R. 683.

     On February 3, 2015, Arnold saw her counselor at Transitions. R.

1158-61. She said she was doing well. R. 1158. Her mental status

examination was normal. R. 1159. The counselor recommended

continuing her medications. R. 1160.

     On March 31, 2015, Arnold saw nurse practitioner Barry. Arnold

described her health as good. Arnold reported that she walked for

exercise. Arnold reported pain in her knees. She wore a brace on her right

knee. Arnold said she was trying to diet to lose weight. She said she had

gassiness and diarrhea several times a week. She said she had no pain,

but mild cramping and loose stools. Arnolds said that dicyclomine helped

with the diarrhea and gassiness. Arnold said that she had joint pain, but no

joint swelling, no stiffness, no back pain, and no muscle weakness. Arnold

reported she had no headaches, no numbness, and no tingling. Arnold

said she had no feelings of depression and was not feeling anxious. R.

1006. On examination, Arnold’s abdomen had normal bowel sound, and

was soft and non-tender. Arnold has a normal gait, normal movement and

full range of motion in all extremities, and normal muscle strength and tone.




                               Page 19 of 44
Barry noted crepitus in the left knee. Arnold’s spine was normal. Arnold’s

mood and affect were normal. R. 1009.

     On April 2, 2015, Arnold saw Dr. Kukkar. R. 921-23. Dr. Kukkar said

that Arnold was doing very well and was back at work full time. Arnold

reported that two weeks before this office visit, she picked up 80 pounds on

her back. Arnold started feeling back pain, but the pain was getting better.

On examination, Arnold’s neurological examination was normal and an x-

ray showed that her surgical hardware was in good position. R. 921.

     On May 1, 2015, Arnold saw her counselor at Transitions. Arnold told

the counselor that she was fully recovered from her back surgery. Arnold

said she would like to work. R. 1184.

     On June 4, 2015, Arnold went back to see Dr. Kukkar. Arnold

reported that she continued to have back pain, but not as bad as before the

surgery. The pain was always in her back, and the pain worsened with

activity. A CT scan showed some failure of the surgical fusion with

pseudarthrosis and a break-up of the interbody. Dr. Kukkar recommended

a second surgery to repeat the spinal fusion. Arnold agreed to the second

surgery. R. 853-54.

     On June 10, 2015, Arnold saw nurse practitioner Barry. Arnold

reported that she walked for exercise. Arnold said she had constant

                               Page 20 of 44
diarrhea. Arnold said she did not like taking dicyclomine. Arnold told Barry

“stools are less when she takes them but doesn’t remember to take them.”

R. 994. On examination, Arnold’s abdomen had normal bowel sounds and

was soft and non-tender. Arnold had normal gait, no joint swelling, and

normal movement in all extremities, normal muscle strength and tone.

Arnold’s mood and affect were normal. R. 997.

        On July 7, 2015, Dr. Kukkar performed a repeat fusion surgery on

Arnold at L4-L5. R. 1054-59. On July 23, 2015, Arnold saw Dr. Kukkar for

a follow up. Arnold was doing well. She had some pain on the right side

and buttock. Dr. Kukkar removed the stitches. X-rays showed the

hardware was in excellent position. Neurologic examination was normal

with 5/5 strength in all muscles. R. 846.

        On July 21, 2015, Arnold saw a counselor from Transitions. Arnold

said she was feeling more depressed. She said she had been “getting out

to walk and enjoys doing that.” Arnold was in a positive mood. The

counselor said she was able to cope with her symptoms by walking. R.

1201.

        On August 4, 2015, Arnold saw her counselor at Transitions. R.

1150-53. She said she was doing well. R. 1150. Her mental status

examination was normal. The counselor adjusted Arnold’s diagnosis to

                                Page 21 of 44
depression and anxiety, and removed the diagnosis of major depressive

disorder. R. 1152.

      On August 7, 2015, Arnold saw Dr. Ochuele Odumosu to establish a

primary care relationship with him. Arnold reviewed her history concerning

her conditions including her surgeries. Arnold also reported chronic

abdominal pains with diarrhea “on and off.” Dr. Odumosu said Arnold was

scheduled for a gastrointestinal (GI) evaluation on August 31, 2015.

      On examination, Dr. Odumosu observed that Arnold’s abdomen had

normal bowel sounds, was soft, non-tender, and had no hepato-

splenomegaly. Arnold had no joint swelling, normal movement in all

extremities, no joint instability, and normal muscle strength and tone.

Arnold said she used a cane to walk long distances. Arnold’s mood and

affect were normal. R. 983-84.

      On August 17, 2015, Arnold saw her counselor at Transitions. Arnold

said she had been cleaning her church as part of her community service

and helping her friend with a paper route. Arnold said, though, that she did

not want to get out of bed somedays. Her counselor encouraged her “to

get up and get moving to help improve her motivation.” R. 1208.

      On August 20, 2015, Arnold saw Dr. Kukkar for a follow up. Arnold

reported that she was doing very well except for some right flank pain. She

                               Page 22 of 44
reported her pain to be mostly at a 2 out of 10 level. She also had

occasional spasms with pain at 8 out of 10. She had 5/5 strength in all of

the muscles in her lower extremities. She walked without support, but still

wore a brace. X-rays showed that the hardware was in excellent position.

R. 839.

      August 31, 2015, Arnold saw gastroenterologist Dr. Daniel Moore,

M.D., for a GI evaluation. Dr. Moore noted Arnold’s history of diarrhea. Dr.

Moore noted that dicyclomine reduced the number of bowel movements

and firmed up the bowel movement. Dr. Moore noted that nurse

practitioner Barry noted that Arnold did not like taking dicyclomine and

forgot to take it. R. 967. Arnold told Dr. Moore that she had chronic

intermittent diarrhea for over a year. Arnold kept a food diary for the last

three months. The diary showed diarrhea every four to five days. Arnold

confirmed that dicyclomine helped, but she did not like taking it. She said

she tried over-the-counter probiotics which made the diarrhea worse. R.

967. On examination, Arnold had normal bowel sounds, her abdomen was

soft and non-tender, with no hepato-splenomegaly, no abdominal mass

palpated, and no hernia discovered. Dr. Moore assessed diarrhea and

recommended eating more fiber and to continue the dicyclomine. Dr.




                                Page 23 of 44
Moore also suggested a more detailed review of her diet to identify possible

causes for the diarrhea. R. 970-71.

     On September 4 and 15, 2015, Arnold saw her counselor at

Transitions. Arnold stated that she had improved her motivation to

complete tasks. Arnold stated that she had been working with a friend on

the friend’s paper route. R. 1212-13.

     On September 29, 2015, Arnold had an x-ray of her lumbar spine.

The x-ray showed post-surgical changes with mild degenerative changes of

the lumbar spine without evidence of an acute fracture. R. 1113.

     On October 1, 2015, Arnold saw Dr. Kukkar for a follow up. R. 817-

19. Arnold said she had some intermittent mild back pain. She described

the pain as dull and did not radiate. On examination, Arnold’s gait and

station were normal. She had normal strength and tone bilaterally, and her

sensory function was normal. R. 817.

     On October 26, 2015, Arnold saw her counselor at Transitions.

Arnold reported that she had not felt depressed lately. Arnold said that

helping at her church and going for walks helped her keep from getting

depressed. R. 1224.

     On November 10, 2015, Arnold saw a nurse at Transitions for

medication monitoring. Arnold denied any symptoms of depression. She

                               Page 24 of 44
said that her mood was good and stable. Arnold said that she was not

having any problems sleeping; in fact, Arnold stated that she was “sleeping

much more than she should be.” R. 1230. Her mental status examination

was normal. R. 1147.

      On November 12, 2015, Arnold saw Dr. Kukkar for a follow up. R.

809-12. Arnold stated that a month earlier she started having moderate

mid back pain. At the visit, her pain level was a 1 out of 10. R. 809. On

examination, Arnold’s joints, bones, and muscles appeared normal with

normal strength and range of motion. Dr. Kukkar administered trigger point

injections around the left scapular border. R. 811.

      On December 1, 2015, Arnold saw Dr. Odumosu for increased right

knee pain. R. 942-46. Arnold said she had pain in both knees, but the

right was worse than the left. Arnold reported swelling in her right knee for

three weeks and pain for a week and a half. Arnold rated the pain as 8 out

of 10. Arnold said she previously used a knee brace, but could not

currently because of the swelling. R. 942. Arnold said she used a cane to

walk long distances. R. 945. On examination, Dr. Odumosu found no joint

swelling, normal movement in all extremities, no joint instability, and normal

muscle strength and tone. R. 945. Dr. Odumosu referred Arnold back to

the orthopedic surgeon. R. 945.

                               Page 25 of 44
      On December 10, 2015, Arnold saw nurse practitioner Haubrich for

her right knee pain. Arnold reported knee spasms and pain for two weeks

before the appointment. Arnold said her knee pain was 7 out of 10. Arnold

ambulated with a cane. She said knee spasms and pain were waking her

up at night. She said the brace Haubrich prescribed in October 2014 did

not fit any more because of swelling. Arnold asked for a new brace.

Arnold said both knees popped and cracked. She said that she felt

unstable walking; she felt like her knees may give out on her. R. 795. On

examination, Arnold had an antalgic gait. Arnold had painful, restricted

range of motion in her right knee. Arnold’s strength was 5/5 bilaterally in

her quadriceps and hamstrings. X-rays taken December 1, 2015, showed

tricompartmental joint space narrowing, marginal spurring, and small joint

effusion; but, no fracture or dislocation. Haubrich diagnosed

tricompartment osteoarthritis of the knee. Haubrich recommended weight

loss to reduce discomfort, increase range of motion and strength, and

provide a better outcome of any possible surgery. Haubrich indicated that

she would seek a surgeon who would perform a knee replacement.

Haubrich prescribed alternating heat and ice, physical therapy, and

exercise. R. 797.




                               Page 26 of 44
      In December 2015, Arnold participated in regular physical therapy.

Several times during these sessions, Arnold reported significant walking.

On December 15, 2015, Arnold told her therapist that her hip was sore

because she had “walked too much this weekend.” R. 1738. On

December 22, 2015, Arnold stated that her right hip was hurting, but Arnold

“did a lot of walking today.” R. 1741. On December 28, 2015, Arnold

stated that both hips were sore, “but has been doing a lot of walking today.”

R. 1746.

      On January 22, 2016, Arnold saw Dr. Odumosu for acid reflux and

high cholesterol. R. 93640. Arnold said she was having pain in her right

shin and had been getting more headaches. Dr. Odumosu noted that

Arnold was wearing a right knee brace. Arnold said that the shin pain was

unrelated to the knee brace. Dr. Odumosu noted that he was prescribing

pain medication for the knee pain. Dr. Odumosu said that Arnold’s

migraine headaches were well controlled with medication. R. 936. On

examination, Arnold had no joint swelling, no joint instability, normal

strength and muscle tone, and normal movement in all extremities. Arnold

used a cane to walk long distances. She walked with a limp. Arnold’s

spine was normal. R. 939.




                                Page 27 of 44
     On February 2, 2016, Arnold saw Dr. Kukkar for a follow up on

Arnold’s back surgery. Arnold’s pain was 0 out of 10. She only complained

of knee pain. X-rays showed a stable L4-L5 fusion with minimal

retrolisthesis L1 on L2. Dr. Kukkar discharged Arnold from his care. R.

805, 1116.

     In winter and spring of 2016, Arnold reported to her counselor at

Transitions that she walked to reduce her anxiety. On February 22, 2016,

Arnold told her counselor that she had been going for long walks since the

weather had been good. She stated that going for walks reduced her

anxiety. R. 1251. Her mental status examination on February 22, 2016

was normal. R. 1143. On March 17, 2016, Arnold told her counselor that

she used music and walking exercises to decrease her stress. R. 1257.

On March 21, 2016, and April 5, 2016, Arnold stated that walking and

meditation helped her manage her anxiety. R. 1258, 1260.

                    THE ADMINISTRATIVE HEARING

     On July 28, 2016, an Administrative Law Judge (ALJ) conducted an

evidentiary hearing. R. 102-44. Arnold appeared with her attorney.

Vocational expert Michelle Peters-Pagella appeared by telephone. R. 104.

     Arnold testified first. Arnold said she graduated from high school.

She lived with her mother. R. 106, 112. She last worked in 2011 as an

                              Page 28 of 44
independent contractor delivering newspapers for the Quincy Herald Whig

newspaper. R. 106. Before that, she worked as an aid in a healthcare

facility called Addus Healthcare. She provided care to elderly and disabled

residents. R. 107. Previously, she worked in a kitchen in a care facility.

She washed dishes and helped “get things ready for the next meal.” R.

108. Prior to that she worked as a sales representative and for a facility

that assembled car parts. R. 108-09.

      Arnold said she was not working because, “Between my, my back

and my feet and my legs, I have problems standing any long period of

time.” R. 110.

      The ALJ asked Arnold if she left Addus Healthcare for health reasons

or other reasons. Arnold said she left for other reasons. Arnold said she

was let go from the company. “They said I had stole some stuff from a lady

which she had given me consent to take home and mend some stuff and

bring it back.” The ALJ asked if that event resulted in any criminal charges.

Arnold said no, only discharge from work. R. 110.

      The ALJ asked about references in the file about some legal charges.

Arnold’s attorney said that she had been in legal trouble before. Arnold

stated that she had gone to jail in Quincy, Illinois, in August of 2014.




                                Page 29 of 44
Arnold said she was there about 30 days. She said “somebody said I stole

a purse out of a car.” R. 137.

      Arnold said she has been looking for work since she stopped

delivering newspapers. R. 110. She looked for kitchen work, but was not

sure she could do the work. R. 111.

      Arnold indicated she was 5 feet 7 inches tall and weighed 239

pounds. R. 112. She could lift 10 pounds on a regular basis. R.111. She

later indicated that the most weight she could lift was 10 pounds. R. 135.

She stated she went up and down stairs at home one step at a time. R.

111. She could not bend, squat, and stoop without pain. R. 136.

      Arnold said she had two surgeries on her back. She testified she had

pain in her back when she walked. R. 113-14. Her back seized up and

she still had back pain after her surgery. She said her back still seized up

occasionally. She explained that when her back seized, “It just tightens up

into a ball.” R. 114. The pain was in the middle of her back, but did not

radiate. R. 114-15. Arnold said her back felt better sometimes when she

sat or stood. She said she changed positions one to two times an hour.

She did not lie down because of her back pain. R. 115.

      Arnold testified that she had pain in her right hip when she walked

and stood. She said the pain was “a stabbing and burning sensation.”

                                 Page 30 of 44
Arnold said her left knee needed to be replaced. She had a knee brace

from Haubrich (transcribed phonetically as Holbrook). R. 116. Arnold said

she had to lose weight before she can have the knee replacement. Arnold

said her left knee was not “real stable” when she stood. She could stand

about two to three hours before her left knee started to hurt. Arnold said

she had a brace on her right knee to keep it from going out, but the knee

still hurt. R. 117.

      Arnold said that her knee started hurting after she stood for 10 to 15

minutes. She acknowledged that she just said she could stand for two to

three hours. She said her pain depended on what she was doing. She

said that she could just stand for 45 minutes to an hour before her knees

would start to hurt. R. 117-19.

      Arnold said she had swelling in her knees and ankles. Once or twice

a week, she elevated her legs in the evening for an hour. R. 120-21.

Arnold indicated she had been elevating her legs for five to 10 years. R.

121. She had arthritis pain in her ankles and had physical therapy for the

pain. R. 121.

      Arnold testified about her treatment at Transitions. Arnold said she

had anxiety. She had crying spells four to five times a month. She stopped

eating when she had anxiety attacks. Arnold said she also had panic

                                  Page 31 of 44
attacks. Arnold could not remember what happened during a panic attack

except she got “real stressed out and I don’t eat.” R. 122. She also did not

want to do anything when she had a panic attack. She said she had panic

attacks two to three times per month. R. 123.

     Arnold said she had problems with severe diarrhea. She had

diarrhea four to five times a month. The diarrhea lasted up to three days at

a time. She went to the bathroom twice an hour when she had diarrhea.

Each trip lasted 10 to 15 minutes. She said that she also had cramps and

sudden urges to go. Arnold said she had accidents five times in the last

month when she failed to get to the bathroom in time. She said the

problem had been severe for a year. R. 125-26.

     Arnold said she had pain in her shoulder and arms. She said, “I get

shooting pains and a couple of bone chips in [her elbow], so they hit the

nerve wrong and I can lose feeling. It’s all the way up to my hand.” R. 128.

She said that throwing newspapers caused the bone chips. R. 128.

     Arnold said she had arthritis in her hands. She said she could type

“somewhat.” She could hunt and peck. She said her fingers got stiff and

sore. She could use her hands about four or five hours before they

became stiff and sore. She said she had no feelings in the fingertips of her

right dominant hand. R. 128-19. She had difficulties picking up small

                               Page 32 of 44
objects on the floor. She said, “I either have to jam my fingernail on the

floor to do it or literally watch myself pick it up.” R. 129.

       Arnold said that her medicines made her dizzy about two to three

times a week. The dizzy spells lasted 30 minutes. She had to sit down

during the spells. R. 130.

       Arnold said she did her own grocery shopping. She rode the bus to

the store, and a friend picked her up and drove her home after she finished.

Arnold said she had problems reaching items on the shelves if her back

was hurting. She walked around the store for an hour shopping. She held

onto the grocery cart for support. She sat down at the grocery store and

took two to three breaks while shopping. R. 133.

       Arnold said that during a typical day, she helped her mom out with

whatever her mom needed. She sometimes did yard work. She said that

she pulled weeds for about two hours at time, then she had to get up. She

had problems getting on her knees to scrub floors. During an eight-hour

day, she sat about half the time during the day and stood the rest. During

that time, she usually changed positions three to four times. She did not lie

down during the day. R. 134-35. She had no problems dressing herself.

After her first back surgery, she used a shower chair to take a shower. R.

134.

                                 Page 33 of 44
     Arnold testified that she stopped driving because she had trouble

concentrating. She said she did not renew her license because she could

not drive. She indicated she did not have trouble concentrating while

reading or watching a television show. R. 131. Arnold later testified that

she told Social Security evaluators that her license was suspended

because she accumulated too many points. She admitted to the evaluators

that she had a “lead foot.” R. 137-38. Arnold said that she was eligible to

have her license reinstated. R. 138.

     Vocational expert Peters-Pagella then testified. The ALJ asked

Peters-Pagella the following hypothetical question:

     [I] have some hypotheticals for you. The first one asks you to
     assume a hypothetical individual of the Claimant 's age,
     education and work history, with the residual functioning
     capacity that allows the individual to work at a light exertional
     level, but with certain limitations. Give me just a moment here
     to check something else.
            All right. The limitations would include never being
     exposed to unprotected heights or hazardous work
     environments, never climbing ladders, ropes or scaffolds,
     frequently balance, occasionally climb stairs or ramps,
     occasionally stoop, kneel or crouch, but never crawl. Engage in
     frequent handling, but only occasional fingering and I would
     define fingering as manipulating small objects approximately
     the size of a paperclip.
     ....
     Limited to remembering and carrying out simple, routine tasks
     and making simple work related decisions. We would avoid
     production paced tasks. Could have frequent contact with
     supervisors and coworkers and occasional contact with the
     general public, who would need to limit concentrated exposure
                               Page 34 of 44
      to dusts, fumes and pulmonary irritants to only occasional
      basis. And finally, the hypothetical individual would be off task
      ten percent of the workday. Should I repeat any of those?

R. 140. Peters-Pagella opined that such a person could not perform

Arnold’s past work, but could perform other jobs that exist in the national

economy. Peters-Pagella testified that such a person could perform jobs

such as sorter, with 180,000 such jobs in the national economy; hand

packaging positions, with 150,000 such jobs in the national economy; and

inspection jobs, with 165,000 such jobs in the national economy. R. 141.

      Peters-Pagella said that the person could not work if she was off task

20 percent of the time during the workday. R. 141. Peters-Pagella opined

that the person could not work if handling was reduced to occasional

instead of frequent. Peters-Pagella said that the person would be limited to

sedentary work if she was limited to four hours of sitting and four hours of

standing in a workday. Peters-Pagella said that the person could be absent

a maximum of two days a month. R. 142.

      At the end of the hearing the ALJ and Arnold’s attorney had the

following colloquy:

      ATTY: Well, I, I would just say -- we want to be careful about
      the skills that transfer from prosecuting Attorney to
      administrative law, Judge. So we got a little more into some of
      the criminal stuff than I typically had in a Social Security
      hearing. So –

                                Page 35 of 44
      ALJ: Well –

      ATTY: And with the –

      ALJ: I felt it was appropriate.

      ATTY: No, I know. But with the new SSR, the credibility
      determinations are supposed to be kind of removed from the
      process.

      ALJ: I believe my questions pertained to consistency.

      ATTY: Yeah, I'm –

      ALJ: Yeah.

      ATTY: I just -- trying to --

      ALJ: Okay.

      ATTY: -- do my job.

      ALJ: Anything else?

      ATTY: No, Your Honor.

      ALJ: All right.

R. 143. The hearing concluded.

                        THE DECISION OF THE ALJ

      The ALJ issued her decision on August 31, 2016. R. 18-32. The ALJ

followed the five-step analysis set forth in Social Security Administration

Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920. Step 1 requires

that the claimant not be currently engaged in substantial gainful activity. 20

                                 Page 36 of 44
C.F.R. §§ 404.1520(b), 416.920(b). If true, Step 2 requires the claimant to

have a severe impairment. 20 C.F.R. §§ 404.1520(c), 416.920(c). If true,

Step 3 requires a determination of whether the claimant is so severely

impaired that she is disabled regardless of her age, education and work

experience. 20 C.F.R. §§ 404.1520(d), 416.920(d). To meet this

requirement at Step 3, the claimant's condition must meet or be equal to

the criteria of one of the impairments specified in 20 C.F.R. Part 404

Subpart P, Appendix 1 (Listing). 20 C.F.R. §§ 404.1520(d), 416.920(d). If

the claimant is not so severely impaired, the ALJ proceeds to Step 4 of the

Analysis.

     Step 4 requires the claimant not to be able to return to her prior work

considering her age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to her prior work, then Step 5 requires a

determination of whether the claimant is disabled considering her RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden on the last step; the Commissioner must

show that, considering the listed factors, the claimant can perform some

                               Page 37 of 44
type of gainful employment that exists in the national economy. 20 C.F.R.

§§ 404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th

Cir. 2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir.

2005).

      The ALJ found that Arnold met her burden at Steps 1 and 2. She had

not engaged in substantial gainful activity since September 26, 2013, and

she suffered from the severe impairments of diabetes mellitus, asthma,

degenerative disc disease status post spinal surgery, lumbar scoliosis,

osteoarthritis, depression, personality disorder, and anxiety. R. 20. The

ALJ found at Step 3 that Arnold’s impairments or combination of

impairments did not meet or equal any listing. R. 21-23.

      At Step 4, the ALJ found that Arnold had the following RFC:

      After careful consideration of the entire record, the undersigned
      finds that the claimant has the residual functional capacity to
      perform light work as defined in 20 CFR 404.1567(b) and
      416.967(b) with the following limitations. The claimant can
      occasionally climb ramps or stairs, but never ladders, ropes, or
      scaffolds. She must never be exposed to unprotected heights
      or hazardous work environments. She can occasionally stoop,
      kneel, or crouch. She can never crawl. She can frequently
      balance. She can engage in frequent handling and occasional
      fingering. She is capable of performing simple, routine tasks
      and making simple work-related decisions. She cannot perform
      production pace tasks. She can tolerate frequent contact with
      supervisors and coworkers and occasional contact with the
      public. She can tolerate occasional concentrated exposure to
      dust, fumes, and pulmonary irritants. She will be off-task ten
      percent of the workday.
                                Page 38 of 44
R. 23. The ALJ relied on several pieces of evidence in the record,

including the following:

   x Medical records that showed her knee surgery and her second spinal

      surgery were successful;

   x The numerous examination notes that found full range of motion and

      normal strength;

   x The repeated normal mental status examinations at Transitions;

   x The variety of Arnold’s activities, including reports that she:

         o regularly took walks, and at least once walked eight blocks to

            get to a doctor’s appointment,

         o repeatedly helped deliver newspapers,

         o repeatedly helped clean her church building,

         o was on her feet all morning on at least one occasion,

         o pulled weeds for two hours at a time in her yard,

         o performed several types of housework, and

         o prepared all of her meals from scratch;

   x The opinions of Drs. Smith and Wabner; and

   x The opinions of psychologist Dr. Froman, and to a lesser extent the

      opinions of psychologists Drs. Lanier and Hollerauer.


                                 Page 39 of 44
R. 23-28. The ALJ noted Arnold’s complaints of chronic diarrhea, but found

that the condition was adequately treated by the medication dicyclomine

and the allowance of 10 percent off task in the RFC was sufficient to

address any functional effects of this condition. R. 27. The ALJ found that

Arnold’s contrary testimony and Adult Function Reports were not entirely

consistent with the medical evidence and other evidence on which the ALJ

relied. R. 24.

      The ALJ found at Step 4 that Arnold could not perform her past work.

R. 30. The ALJ found at Step 5 that Arnold could perform a significant

number of jobs in the national economy. The ALJ relied on the Medical-

Vocational Guidelines and the opinions of vocational expert Peters-Pagella.

R. 30-31. The ALJ concluded that Arnold was not disabled.

      The ALJ also included the following regarding the above-quoted

colloquy at the end of the hearing:

      The claimant's representative raised issue with perceived
      inappropriate questioning regarding the claimant's legal history.
      The undersigned notes that an abundance of evidence in the
      record supports a ruling herein without additional discussion of
      the inconsistencies between the claimant's testimony and other
      evidence of record underlying the questions at issue. It is not
      necessary to further respond to or correct the representative's
      perceptions or arguments beyond the response already
      contained in the hearing record.

R. 27 (internal citation to the record omitted).

                                 Page 40 of 44
      Arnold appealed the ALJ’s decision. On August 30, 2017, the

Appeals Council denied her request for review. The decision of the ALJ

then became the final decision of the Defendant Commissioner. R. 1.

Arnold then brought this action for judicial review. Arnold’s representative

has also informed the Court that she filed another application for SSI

disability benefits after the adverse decision before the Commissioner in

this case, and on October 26, 2017, the Commissioner awarded Arnold SSI

disability benefits. Plaintiff’s Reply Brief to Defendant’s Motion for

Summary Judgment (d/e 21).

                                  ANALYSIS

      This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

evidence, and may not substitute its judgment or reweigh the evidence.

Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

                                Page 41 of 44
explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

SSR 16-3p, 2016 WL 1119029, at *1 (2016) (The Social Security

Administration no longer uses the term credibility in the evaluation of

statements regarding symptoms). The ALJ must articulate at least

minimally her analysis of all relevant evidence. Herron v. Shalala, 19 F.3d

329, 333 (7th Cir. 1994). The ALJ is not required to mention every piece of

evidence in her decision, but must “build an accurate and logical bridge

from the evidence to his conclusion.” Clifford v. Apfel, 227 F.3d 863, 872

(7th Cir. 2000).

      Substantial evidence supported the ALJ’s decision. All of the

evidence listed above on which the ALJ relied—the opinions of Drs. Smith,

Wabner, Froman, Lanier, and Hollerauer; Arnold’s repeated reports that

she walked regularly, delivered newspapers, and helped clean her church

building; and Arnold’s activities at home including cooking all meals from

scratch, house cleaning, and regular yard work—supported her decision. A

reasonable mind might accept this evidence as adequate to support the

decision. Richardson, 402 U.S. at 401. The decision was supported by

substantial evidence.




                               Page 42 of 44
      Arnold argues that the ALJ’s RFC finding was not supported by

substantial evidence. Arnold argues that the ALJ did not address some

evidence. The ALJ is not required to address every piece of evidence in

her opinion. She must build a logical bridge from the material evidence to

her decision. Clifford, 227 F.3d at 872. The ALJ did that here. Arnold

essentially asks this Court to reweigh the evidence. The Court will not do

this. See Jens, 347 F.3d at 212; Delgado, 782 F.2d at 82.

      Arnold argues that the ALJ did not adequately address her chronic

diarrhea in the RFC finding. The Court again disagrees. Arnold testified at

the hearing that she took dicyclomine. She told her doctors that

dicyclomine helped with her diarrhea, but she did not like to take it and

often forgot to take it. R. 969 and 1006. The ALJ could reasonably find

that the diarrhea was adequately controlled by medication and was

consistent with an allowance of 10 percent off task built into the RFC

finding. R. 27. There was no error.

      Arnold argues that the ALJ was prejudiced against her because of

her criminal history. The Court disagrees. The Court sees no evidence of

bias. The ALJ asked about inconsistencies between Arnold’s testimony

and information in the record. The ALJ must make findings of fact, and

therefore, should explore inconsistencies in the record. That is all the ALJ

                               Page 43 of 44
did. The ALJ did not rely on, or even mention these inconsistencies in her

decision, except in her comments, quoted above, addressing the concerns

raised by Arnold’s attorney. The ALJ further followed SSR 16-3p and did

not make a credibility finding. The Court sees no evidence of bias.

      Arnold finally raises in rebuttal that the Commissioner found her to be

disabled as of October 26, 2017, as proof that she was disabled on

September 26, 2013. Arnold raised this argument for the first time in

rebuttal. Arnold filed her original Brief before this Court on April 9, 2018,

long after October 2017. Arnold could have and should have included this

argument in her original Brief. The issue is waived. See e.g., Mendez v.

Perla Dental, 646 F.3d 420, 423-24 (7th Cir. 2011).

      THEREFORE, IT IS ORDERED THAT Defendant Commissioner’s

Motion for Summary Affirmance (d/e 19) is ALLOWED, Plaintiff Arnold’s

Brief in Support of Motion for Summary Judgment (d/e 16) is DENIED, and

the decision of the Defendant Commissioner is AFFIRMED. THIS CASE IS

CLOSED.

ENTER: March 11, 2019.


                              s/ Tom Schanzle-Haskins
                              TOM SCHANZLE-HASKINS
                        UNITED STATES MAGISTRATE JUDGE


                                Page 44 of 44
